77 F.3d 470
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Terra O'HARA, Petitioner.
No. 95-8096.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 28, 1996.

Terra O'Hara, Petitioner Pro Se.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Terra O'Hara petitions this court for mandamus relief and requests in forma pauperis status.   We deny in forma pauperis status and dismiss the petition.


2
O'Hara requests first that the district court judge be required to recuse himself.   O'Hara has alleged only that the district court regularly rules against her and that she is dissatisfied with the speed of the district court's disposition of her several motions in the case giving rise to this petition.   O'Hara has alleged no extrajudicial bias that would merit such relief.  In re Beard, 811 F.2d 818, 827 (4th Cir.1987).   Thus, we will not order recusal.*  O'Hara requests in the alternative that the district court be forced to act on a pending post-judgment motion.   We find no undue delay in the district court's failure yet to dispose of the motion.   Thus, we also will not order action on that motion.


3
O'Hara's petition is without merit.   Thus, we deny her request for in forma pauperis status and dismiss her petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
DISMISSED.



*
 O'Hara's separately-filed motion requesting disqualification of Judge Stamp is hereby denied on the same basis